Judgment, Supreme Court, New York County (Jane S. Solomon, J.), entered April 19, 2012, dismissing the complaint, unanimously affirmed, without costs.
Plaintiff failed to preserve its claim that the trial court *583prematurely dismissed its unjust enrichment claim. In any event, the dismissal before trial was appropriate, since plaintiff was required, at trial, to make an election between its alternative theories of recovery “ ‘at a time within the discretion of the Trial Judge’ ” (see Wilmoth v Sandor, 259 AD2d 252, 254 [1st Dept 1999]). Plaintiff failed to prove a prima facie case on its breach of contract cause of action, since it did not adduce evidence of the value of the work it had performed above the $290,000 it had already been paid. Concur — Gonzalez, J.P, Sweeny, Renwick, Manzanet-Daniels and Román, JJ.